Citation Nr: 0317364	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-04 631	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  The validity of VA indebtedness in the amount of 
$18,112.00, to include the issue of whether a nonservice-
connected pension was properly terminated.

2.  Entitlement to waiver of recovery of VA indebtedness in 
the amount of $18,112.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO terminated the 
veteran's nonservice-connected pension on the basis of excess 
income due to receipt of Social Security Administration (SSA) 
benefits.  

A hearing was held before the Board sitting at the RO in 
January 2003.  The Acting Veterans Law Judge that conducted 
this hearing will make the final determination in this case.  
See 38 U.S.C.A. § 7102(a) (West 2002).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1965 to November 1968.

2.	On April 4, 2002, prior to the promulgation of a Board 
decision in the appeal, VA received notification from the 
appellant that he wished to withdraw the issue of the 
validity of VA indebtedness in the amount of $18,112.00, to 
include the issue of whether a nonservice-connected pension 
was properly terminated.




CONCLUSION OF LAW

The criteria for withdrawal of a Notice of Disagreement by 
the appellant regarding the issue of the validity of VA 
indebtedness in the amount of $18,112.00, to include the 
issue of whether a nonservice-connected pension was properly 
terminated, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(1), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204(a), (c) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.201, 20.204(a) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(c) (2002).  
In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
received on April 4, 2002, the veteran indicated that he was 
not contesting the termination of his VA nonservice-connected 
pension, but instead wished to have a full waiver of the 
recovery of his VA indebtedness.  In effect, the veteran 
indicated in the VA Form 9 that his contentions regarding his 
communications with VA after he was awarded SSA disability 
benefits should be considered in balancing his fault versus 
VA's fault when considering the principles of equity and good 
conscience.  See 38 C.F.R. § 1.965 (2002).  The undersigned 
confirmed with the veteran and his representative at the 
Board hearing held in January 2003 that the issue the veteran 
wanted appealed was entitlement to waiver of recovery of his 
VA indebtedness.  Therefore, the Board finds that the 
appellant has withdrawn the appeal regarding the validity of 
a VA indebtedness in the amount of $18,112.00, to include the 
issue of whether a nonservice-connected pension was properly 
terminated and, hence, there remain no allegations of errors 
of fact or law for appellate consideration on this issue.  
Accordingly, the Board does not have jurisdiction to review 
this issue on appeal and it is dismissed without prejudice.


ORDER

The appeal regarding the issue of the validity of VA 
indebtedness in the amount of $18,112.00, to include the 
issue of whether a nonservice-connected pension was properly 
terminated, is dismissed.


REMAND

By letter of August 2001, VA notified the veteran of his 
indebtedness in the amount of $18,112.00 due to a change in 
his nonservice-connected pension benefits.  In October 2001, 
the veteran requested a waiver of recovery of his VA 
indebtedness.  He wrote that he had immediately reported his 
new receipt of SSA disability benefits, when those benefits 
became payable to him, by telephone to an RO employee, and 
that he was verbally informed that these benefits were not 
countable as income in calculation of VA nonservice-connected 
pension benefits.  He also appears to content that during the 
period he accrued an overpayment of nonservice-connected 
benefits his ability to function was impaired due to a 
psychiatric disability.  It appears that the issue of wavier 
was referred to the RO's Committee on Waivers and Compromises 
(Committee) in October 2001; however, a review of the claims 
file fails to locate any Committee decision on waiver of 
recovery of this overpayment.  

It appears that the veteran may have received notice of a 
Committee decision on the waiver issue, however, the Board 
cannot find definitive evidence in the claims file that the 
veteran was notified of an initial waiver decision which 
included consideration of the enumerated elements in an 
equity and good conscience determination required by law and 
regulation.  While the RO's March 2002 SOC correctly 
responded to the veteran's notice of disagreement, with 
respect to termination of pension, the VA Form 9 submitted in 
April 2002 appears to be in response to a denial of waiver.  
The veteran has not been provided an appropriate SOC on the 
issue he wishes to appeal, that is waiver of recovery of his 
VA indebtedness.  He has not been provided notice of 
38 U.S.C.A. §§ 5112(b)(10), 5302 (West 2002) or 38 C.F.R. 
§§ 1.963, 1.965, 3.500(b)(2).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).   

As there is no evidence in the claims file that the issue of 
entitlement to waiver of recovery of VA indebtedness has been 
addressed by the RO or that the veteran has been 
appropriately advised of such consideration and the 
applicable laws and regulations, the Board must return this 
case to the RO for further development.  Additionally, while 
it is presently unclear to what extent, if any, that the 
Veterans Claims Assistance Act is applicable in cases of 
overpayments of pension, discretion requires that the veteran 
be notified of the duties to assist and notify contained in 
VCAA, and that he be assisted in substantiating his appeal, 
if he needs such assistance.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).

For these reasons and bases, the case is REMANDED to the RO 
for the following action:

1.  The RO should initially notify the 
veteran of the duties to assist and 
notify contained in VCAA and of the 
evidence necessary to substantiate his 
claim, and to offer any assistance 
reasonably necessary to secure any 
additional evidence, which he might 
reasonably identify, if any.  In this 
notification, the veteran should be 
offered the opportunity of submitting any 
additional evidence or argument he may 
have in support of his claim that waiver 
of recovery of his VA indebtedness should 
be granted under the principles of equity 
and good conscience.  Additionally, the 
veteran should be provided with a VA 
Form 20-5655, Financial Status Report 
(FSR), and be requested to complete it in 
full, with up-to-date and accurate 
information.  In this regard, the veteran 
should also be requested to specifically 
explain the circumstances of the 
$162,000.00 debt listed in the October 
2001 FSR for "restitution" payable to the 
Yakima County Clerk.  All evidence 
obtained should be included in the claims 
file.  

2.  Thereafter, the RO should consider 
the issue of entitlement to waiver of 
recovery of VA indebtedness in the amount 
of $18,112.00 under the provisions of 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2002).  
If the decision does not result in a 
complete grant of the benefit sought, the 
RO should then issue a Statement of the 
Case which includes a discussion and 
consideration of VCAA, all applicable 
laws and regulations on waiver of 
recovery of VA indebtedness, and the 
facts presented in this appeal.  The 
veteran and representative must then be 
provided with an opportunity to respond, 
and the case should thereafter be 
returned to the Board for appellate 
review after compliance with all 
appellate procedures.  


The veteran need do nothing until further notified.  However, 
the appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(Continued on next page.)



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with the above 
noted dismissal.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



